Citation Nr: 1330215	
Decision Date: 09/20/13    Archive Date: 09/25/13

DOCKET NO.  11-16 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to an initial compensable disability rating for hypertension.

2.  Entitlement to an initial compensable disability rating for erectile dysfunction (ED).  

3.  Entitlement to higher disability ratings for type II diabetes mellitus (DMII), rated as 20 percent disabling prior to August 9, 2010, and rated as 40 percent disabling thereafter. 

4.  Entitlement to an effective date prior to May 12, 1999, for the award of service connection for DMII.

5.  Entitlement to an effective date prior to April 27, 2010, for the award of service connection for glaucoma.



REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1952 to September 1972.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from July 2010, August 2010, and May 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  In the July 2010 rating decision, the RO denied the Veteran's claim for an increased disability rating for service-connected DMII that had been received by the RO on June 9, 2009.  

In the August 2010 rating decision, the RO, in relevant part, assigned an earlier effective date for the award of service connection for DMII, and assigned separate noncompensable disability ratings for secondary disabilities of hypertension and ED May 8, 2001. 

In the May 2012 rating decision, the RO assigned an earlier effective date of May 12, 1999, for the award of service connection for DMII and assigned a 20 percent disability rating, effective that date.  The RO also granted an increased disability rating of 40 percent for service-connected DMII, effective August 9, 2010, in that decision.  The RO additionally granted service connection for glaucoma, and assigned a 10 percent disability rating, effective April 27, 2010.

The Veteran testified at a hearing before the undersigned Veterans Law Judge in August 2012.  A transcript of that hearing is of record.

Since the issuance of the May 2011 statement of the case (SOC), the Veteran has submitted additional medical evidence in support of his claims along with a waiver of initial RO consideration.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran' s claims on appeal so that he is afforded every possible consideration.

The Veteran was last afforded a VA examination with respect to his service-connected hypertension and erectile dysfunction in November 2011.  Since that time, he submitted an August 2012 statement from his private physician showing that his average blood pressure readings, suggesting that his disability has worsened.  When there is evidence that a claimant's service-connected disability may have increased in severity since a prior examination, a new examination is required to evaluate the current degree of impairment.  See Snuffer v. Gober, 10 Vet. App. 400, 403 (1997).  

Additionally, with respect to his erectile dysfunction, the Veteran indicated during his August 2012 Board hearing that he had received additional private treatment for his ED as recently as in June 2012.  Private treatment records dated since July 2011, however, have not been associated with the claims file.  Accordingly, this claim must also be remanded in order to ensure that all available medical evidence has been associated with the claims file.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013).  

The Board additionally notes that the Veteran's November 2011 VA examinations were conducted after the May 2011 SOC was issued.  Clearly, the SOC did not consider this additional medical evidence.  Moreover, although the Veteran submitted a waiver of RO consideration of additional evidence he submitted, he did not also waive consideration of the VA examination reports.  Thus, where there has not been a waiver of RO consideration of this evidence, remand is also necessary for initial RO review of this evidence and the issuance of a supplemental SOC (SSOC).  38 C.F.R. § 20.1304 (2013).

Finally, with respect to the Veteran's increased rating claim for DMII, and claims for earlier effective dates for the award of service connection for DMII and for glaucoma, the Board observes that he filed timely notices of disagreement with respect to the rating decisions that made the disability rating assignments for DMII and assigned the effective dates for DMII and glaucoma in August 2010 and August 2012.  The RO has not yet, however, issued the Veteran an SOC with respect to these issues.  Thus, before the Board can consider these claims on appeal, it is required to remand them for issuance of an SOC.  See Manlincon v. West, 12 Vet. App. 238 (1999).

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that VA treatment records dated since May 2002 have not been associated with the claims file.  Under the law, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2013); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).
 
Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain a complete copy of all VA treatment records pertaining to treatment for the Veteran's claimed disabilities on appeal, dated since May 2002, from the West Los Angeles VA Medical Center.  

All reasonable attempts should be made to obtain these records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) (2013).

2.  After obtaining required authorization from the Veteran, request copies of his treatment records pertaining to private treatment rendered for erectile dysfunction and hypertension, to include any treatment rendered for erectile dysfunction in approximately June 2012.  

Ask the Veteran to submit copies of any relevant treatment records in his possession, and inform him that he may obtain and submit identified private treatment records himself.

All reasonable attempts should be made to obtain identified private treatment records.  If any identified records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile.  This should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) (West 2002) and 38 C.F.R. § 3.159(e) ( 2013).

3.  Thereafter, schedule the Veteran for an appropriate VA examination to assess the severity of his service-connected hypertension and erectile dysfunction.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner in conjunction with the examination.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.  

Regarding the Veteran's hypertension, the examiner should record the Veteran's blood pressure readings.

Regarding the Veteran's erectile dysfunction, the examiner should describe the disability and determine whether the Veteran has had any associated deformity of the penis.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.

4.  Send the Veteran and his representative a statement of the case with respect to the issues of entitlement to increased disability ratings for type II diabetes mellitus and entitlement to earlier effective dates for the award of service connection for type II diabetes mellitus and glaucoma.  If the Veteran perfects an appeal by submitting a timely and adequate substantive appeal on these issues, then they should be returned to the Board for further appellate procedure.

5.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed.  In particular, thoroughly review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Finally, readjudicate the Veteran's claims on appeal.  If the full benefits sought on appeal are not granted, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his appeal to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
 
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other 

appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  See 38 C.F.R. § 20.1100(b) (2013).



